Citation Nr: 0533815	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-25 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether reduction in the disability rating for lumbar strain 
from 20 to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1999 to May 
2000.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in September 2003.  


FINDINGS OF FACT

1.  A May 2003 rating decision decreased the rating for the 
veteran's service-connected lumbar strain from 20 percent to 
10 percent, effective September 1, 2003.

2.  At the time of the May 2003 rating decision, the 20 
percent rating for the veteran's service-connected lumbar 
strain had been in effect for less than five years.

3.  The medical evidence of record at the time of the May 
2003 rating decision   demonstrated a sustained improvement 
in the veteran's service-connected disability.


CONCLUSION OF LAW

The reduction of a rating evaluation for lumbar strain from 
20 percent to 10 percent was proper and the 10 percent 
disability rating remains effective from September 1, 2003.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105, 3.344, Part 4, including § 4.7 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, a 
March 2003 letter from the RO explained to the veteran that 
she may submit medical or other evidence to show that the RO 
should not make the change in the rating.  Moreover, the 
statement of the case advised the veteran of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Again, she was 
advised to submit medical or other evidence to show that the 
RO should not change the current rating.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must also furnish any pertinent evidence that 
the appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that the 
veteran was notified of the VCAA provisions and implementing 
regulations and that no useful purpose would be served by 
further notification to the veteran.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO sent a letter 
to the veteran in March 2003 that explained to her the need 
to submit any additional evidence, which was prior to the May 
2003 rating decision.  Further, the statement of the case set 
out all the VCAA regulations.  Although the statement of the 
case was provided to the veteran after the first AOJ 
adjudication of the claim, it was provided prior to 
certification of the veteran's claim to the Board in October 
2005.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claim.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet.App. 384 (1993); 
Sutton v. Brown, 9 Vet.App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Therefore, to decide the appeal 
would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes a 
November 2002 VA examination report and VA treatment records.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded a VA examination in November 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for her service-
connected lumbar strain from 20 percent to 10 percent 
disabling.  A claim stemming from a rating reduction action 
is a claim as to whether the reduction was proper, not 
whether the veteran is entitled to an increased rating.  See 
Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that she has 60 
days to present evidence showing why the reduction should not 
be implemented, and that she may request a hearing. 38 C.F.R. 
§ 3.105(e).

The record shows that the veteran was granted a 20 percent 
rating for her lumbar strain by rating decision dated 
September 2001.  In May 2003, the RO reduced her disability 
rating for lumbar strain to 10 percent.  The criteria 
governing certain rating reductions for certain service 
connected disabilities is found in 38 C.F.R. § 3.344.  The 
United States Court of Appeals for Veterans Claims stated 
that this regulation applied to ratings that had been 
continued for long periods of time at the same level (five 
years or more).  Brown v. Brown, 5 Vet.App. 413 (1993).  In 
the present case, the 20 percent rating was in effect from 
May 24, 2000, less than 5 years, and thus the provisions of 
38 C.F.R. § 3.344 pertaining to stabilization of disability 
evaluations do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown that there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet.App. at 420-21; see 38 C.F.R. 
§§ 4.2, 4.10.  A claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that a fair preponderance of evidence weighs 
against the claim.  Brown, 5 Vet.App. at 421.

The veteran's low back strain has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's original rating of 20 percent for her service 
connected lumbar strain was primarily based on a June 2001 VA 
examination.  The examiner reviewed the veteran's file prior 
to the examination.  The examination report stated that 
flexion forward was limited to 90 degrees, extension backward 
was limited to 10 degrees.  Right lateral flexion was limited 
to 20 degrees and left lateral flexion was limited to 15 
degrees.  Rotation to the right was limited to 25 degrees and 
rotation to the left was limited to 20 degrees.  Pain in the 
lumbar spine began at 95 degrees of flexion and ended at 90 
degrees, and began at 15 degrees of extension and ended at 10 
degrees.  On acute flare-ups of pain, the examiner noted that 
there was probably a 25 percent less range of motion; however 
the examiner could not give exact degrees because it was not 
feasible at that time.  The examiner indicated that pain was 
visibly manifested in the lumbar spine on motion and that 
there was mild paravertebral muscle spasm involving the 
lumbar spine.  There was no fixed deformity or neurologic 
abnormality involving the lumbar spine.  

In October 2002, the veteran claimed that her lumbar strain 
had increased in pain and that she had lost a large amount of 
mobility and had numerous episodes of muscle spasms.  Thus, 
the veteran was afforded another VA examination in November 
2002.  The examiner reviewed the veteran's file and medical 
records.  The examiner found that the veteran walked with a 
normal gait and sat and stood with normal posture.  She 
walked well on her heels and her toes.  There was no 
deformity or tenderness of the back.  The paravertebral 
muscles were normal tone and without spasm.  Active range of 
motion was from 12 degrees extension to 90 degrees flexion, 
with 23 degrees rotation to the left and right and 29 degrees 
lateral bend to the left and right.  Radiograms of the 
lumbosacral spine showed no abnormalities.  The diagnosis was 
chronic lower back strain, manifested by lower back pain, but 
without sciatica, neurological abnormalities, or limitation 
of spine motion.  

The medical evidence of record also includes VA treatment 
records from November 2001 to May 2003, which showed interim 
complaints of low back pain by the veteran.  An April 2003 x-
ray of the lumbar spine was interpreted as normal.  
Additionally, a February 2005 VA spine examination found no 
muscle spasm or tenderness to palpation.  The muscles were 
well-developed with no signs of atrophy.  There were no 
neurological abnormalities related to the lower back.  
Forward flexion was to 90 degrees.  She was able to do 
repetitive bending about six times with no pain, but she did 
have complaints of tightness over the lower back, but there 
was no observed changes in the degree of flexion.  The 
examiner estimate that there would be no limitation of 
function on flare-ups.  The reported impression was normal 
examination.  In an addendum, the examiner commented that the 
claims file was reviewed and that after examination his 
opinion was that the veteran had mechanical low back pain 
with no radiculopathy and no limitation of function with the 
use of her lumbosacral spine. 

After reviewing the evidence, the Board finds that the record 
reflects actual improvement disability itself as well as 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Even when 
consideration is given to DeLuca factors, the preponderance 
of the evidence is against a finding that the criteria for a 
rating in excess of 10 percent continued to be met.  There is 
no competent evidence of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position during the period of time pertinent to this 
reduction matter.  Thus, the Board finds that reduction based 
on the VA examination in November 2002 was proper.  The Board 
finds that a fair preponderance of the evidence supports the 
reduction and that restoration of the 20 percent rating is 
not warranted.


ORDER

Entitlement to restoration of a 20 percent rating for 
service-connected lumbar strain is not warranted.  The appeal 
is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


